         Case 3:13-cr-00226-RNC Document 454 Filed 02/20/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                           :   Redacted
                                                   :
               v.                                  :   Criminal No. 3:13CR226 (RNC)
                                                   :
DANIEL CARPENTER                                   :   February 20, 2019


  GOVERNMENT’S MOTION FOR LEAVE TO FILE SUR-REPLY IN OPPOSITION
      TO DEFENDANT’S MOTION TO EXTEND HIS SURRENDER DATE

       The Government respectfully moves for leave to file a very short three-page sur-reply in

response to Daniel Carpenter’s reply to his motion to extend his surrender date. ECF No. 451.

See D. Conn. L. Crim. R. 1(c) (incorporating D. Conn. L. Civ. R. 7(d) regarding reply memoranda);

D. Conn. Local Civ. R. 7(d) (“No sur-replies may be filed without permission of the Court, which

may, in its discretion, grant permission upon a showing of good cause.”). The Government’s

proposed sur-reply is attached hereto as Exhibit A.

       The Government seeks permission to file this short sur-reply in order to notify the Court

of a misleading exhibit attached to Mr. Carpenter’s reply memorandum. ECF No. 451. In his

reply brief, Mr. Carpenter refers to an attached exhibit that purports to describe the recovery period

for the medical procedure




                                                                  The Government wishes to address

this discrepancy in a brief sur-reply so that the Court is not misled.

       The Government’s proposed sur-reply is limited to addressing this one exhibit. The

Government submits that the foregoing constitutes good cause for granting the Government leave

to file a sur-reply. See Weinstein v. Islamic Republic of Iran, 624 F. Supp. 2d 272, 273 n.1
         Case 3:13-cr-00226-RNC Document 454 Filed 02/20/19 Page 2 of 3




(E.D.N.Y. 2009) (granting leave to file one-page sur-reply to correct a misstatement in bank’s

reply papers); In re Arbitration Between Westchester Fire Ins. Co. v. Massamont Ins. Agency, Inc.,

420 F. Supp. 2d 223, 226 (S.D.N.Y. 2005) (granting leave to file a sur-reply memorandum to

address specific and limited legal and factual issues in petitioner’s reply memorandum); see also

Ferrie v. DirecTV, LLC, No. 3:15-CV-409 (JCH), 2016 WL 183474, at *1 n.1 (D. Conn. Jan. 12,

2016) (stating that when new issues appear in reply papers, the non-moving party should seek

leave to file a sur-reply to address those new issues and that the court’s consideration of the sur-

reply should be limited to the new issues).

       For the foregoing reasons, the Government respectfully requests that the Court grant the

Government’s motion for leave to file the proposed sur-reply attached as Exhibit A.


                                              Respectfully submitted,

                                              JOHN H. DURHAM
                                              UNITED STATES ATTORNEY

                                              /s/ Neeraj N. Patel
                                              NEERAJ N. PATEL
                                              ASSISTANT U.S. ATTORNEY
                                              Federal Bar No. phv04499
                                              157 Church Street, 25th Floor
                                              New Haven, CT 06510
                                              Tel: 203-821-3700
                                              Email: Neeraj.Patel@usdoj.gov


                                              /s/ David E. Novick
                                              DAVID E. NOVICK
                                              ASSISTANT U.S. ATTORNEY
                                              Federal Bar No. phv02874
                                              157 Church Street, 25th Floor
                                              New Haven, CT 06510
                                              Tel: 203-821-3700
                                              Email: David.Novick@usdoj.gov

                                                 2
         Case 3:13-cr-00226-RNC Document 454 Filed 02/20/19 Page 3 of 3




                                 CERTIFICATION OF SERVICE

        This is to certify that on February 20, 2019, a copy of the foregoing Motion was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system or
by mail on anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the Court’s CM/ECF System.


                                               /s/ Neeraj N. Patel
                                               NEERAJ N. PATEL
                                               ASSISTANT UNITED STATES ATTORNEY




                                                  3
